
	
		I
		111th CONGRESS
		2d Session
		H. R. 4536
		IN THE HOUSE OF REPRESENTATIVES
		
			January 27, 2010
			Mr. Boccieri
			 introduced the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		A BILL
		To designate the facility of the United States Postal
		  Service located at 1332 Sharon Copley Road in Wadsworth, Ohio, as the
		  Emil Bolas Post Office.
	
	
		1.Emil Bolas Post
			 Office
			(a)DesignationThe facility of the United States Postal
			 Service located at 1332 Sharon Copley Road in Wadsworth, Ohio, shall be known
			 and designated as the Emil Bolas Post Office.
			(b)ReferencesAny reference in a law, map, regulation,
			 document, paper, or other record of the United States to the facility referred
			 to in subsection (a) shall be deemed to be a reference to the Emil Bolas
			 Post Office.
			
